COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00229-CV
                               NO. 02-14-00231-CV

IN RE DENTON COUNTY FRESH                                                RELATOR
WATER SUPPLY DISTRICT NO.
11-A

                                      ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 2013-60435-393

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and

petition for temporary injunctive relief and is of the opinion that relief should be

denied.   Accordingly, relator’s petition for writ of mandamus and petition for

temporary injunctive relief are denied. 2

                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and WALKER, JJ.

DELIVERED: August 4, 2014

      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
       Therefore, we deny real party in interest’s motion to extend the time to file
a response.